         Case 1:14-cv-05903-BAF Document 515 Filed 08/12/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

UNITED REALTY ADVISORS, LP, et al.,

       Plaintiffs,                                           Civil Action No. 14-cv-5903
                                                             Civil Action No. 14-cv-8084
vs.
                                                             HON. BERNARD A. FRIEDMAN
ELI VERSCHLEISER, et al.,

      Defendants.
____________________________________/

                               ORDER ADJOURNING TRIAL

               Due to the coronavirus outbreak, and the unavailability of courtroom space for

the foreseeable future, the October 19, 2020, trial date in this matter is adjourned. The trial will

be rescheduled when a courtroom becomes available and the trial can be conducted in a matter

that safeguards the safety of the parties, counsel, witnesses, jurors, and Court staff.

               SO ORDERED.


                                              s/Bernard A. Friedman
                                              BERNARD A. FRIEDMAN
                                              SENIOR UNITED STATES DISTRICT JUDGE
                                              SITTING BY SPECIAL DESIGNATION
Dated August 12, 2020
      Detroit, Michigan
Case 1:14-cv-05903-BAF Document 515 Filed 08/12/20 Page 2 of 2
